DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 4/19/22 has been entered. Claim(s) 1, 4-8, 11-15 and 18-20 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 2/16/22.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 1 (and similarly claim 8 and 15) recite(s) the limitation "deriving a current level of expertise for the user based on the monitored computer hardware and software usage and detected skill information related to one or more particular skills and certifications, wherein deriving the current level of expertise further comprises automatically computing a scaled score for the current level of expertise".  However, the written description as originally filed does not provide a disclosure of the algorithm for achieving this claimed function in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention.  Rather, the specification is silent as the limitation now claimed, and thus do not disclose how a current level of expertise is derived from “monitored computer hardware and software usage and detected skill information related to one or more particular skills and certifications”.  Therefore, the written description requirement is not met, and claims 1, 18, and 15 constitute new matter.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a method (claims 1 and 4-7), a computer system (claims 8 and 11-14), and a computer-readable medium (claims 15 and 18-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: Claims 1, 4-8, 11-15 and 18-20 recite the following steps which are practically performable by mental process (including observation, evaluation, judgement and opinion) and certain methods of organizing human activity (including interpersonal interactions between a teacher and student, or an employer and employee): monitoring [actions] by a user, wherein monitoring the [actions] further comprises tracking and identifying specific [actions] by the user and determining a complexity and frequency of usage of the specific [actions] by the user (i.e., mental process, evaluation/judgement/opinion); deriving a current level of expertise for the user based on the monitored [actions] and detected skill information related to one or more particular skills and certifications (i.e., mental process, evaluation/judgement/opinion), wherein deriving the current level of expertise further comprises computing a scaled score for the current level of expertise (i.e., mental process, evaluation/judgement/opinion; mathematical concept); crowdsourcing an expected level of expertise in a different knowledge domain  (i.e., interpersonal interaction); comparing the current level of expertise with the expected level of expertise (i.e., mental process, evaluation/judgement/opinion); and updating a badge reflecting the current level of expertise of the user by modifying a color of the badge associated with the user based on the comparison between the current level of expertise and the expected level of expertise and the detected skill information associated with the user (i.e., mental process, evaluation/judgement/opinion); brightening the color of the badge in response to the current level of expertise being greater than the expected level of expertise (i.e., mental process, evaluation/judgement/opinion); fading the color of the badge in response to the current level of expertise being less than the expected level of expertise (i.e., mental process, evaluation/judgement/opinion); recommending new badges that the user can earn based on newly acquired knowledge or attained skills (i.e., interpersonal interaction); notifying the user of a currentness of previously attained skills associated with the badge (i.e., interpersonal interaction). The steps related to representing a badge having different color, brightness, and fading characteristics would require a person to use a physical aid, i.e., pen/pencil and paper, to help perform the mental step of drawing the badge.  However, the use of such physical aid does not negate the mental nature of this limitation.  See MPEP 2106.04(a)(2), section III(b). Thus, the steps above fall into at least two groupings of abstract ideas.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the invention as processor-implemented and automatic; performing steps identified as an abstract idea above automatically and/or digitally; defining the user actions as computer hardware and software usage; defining the invention as a computer system […] comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is configured to perform  the steps identified as an abstract idea above above; defining the invention as a computer program product […] comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform the steps above; and defining the badge as digital) are recited at a high level of generality and so generically that they represent no more than mere instructions to apply the judicial exceptions on a general-purpose computer. The claims also do not define the steps of automatically and digitally generating or updating the digital badge in a manner that foreclose them from being performed by a human, mental and with pen and paper, based on the lack of further technical detail beyond merely stating they are performed “automatically” and “digitally”, and the actions by the user being some unspecified, undefined “computer hardware and software usage”. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general-purpose computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application, and thus the claims are directed to the judicial exception.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Step 2A, Prong 2 above, the additional elements do not offer meaningful limitations beyond generally linking the abstract idea to a field of use, i.e., a computer system, and thus do not amount to significantly more than the abstract idea.  Moreover, mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, which is the case here by reciting a computer system at the outset of the claims and merely defining the badge as digital, has been held by the courts to not be sufficient to show an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  The computer system described in the specification of the present application demonstrates the well-understood, routine, conventional nature of additional elements as they are described in a manner that indicates that the additional elements are sufficiently well-known (i.e., see paragraphs 0020 describing the system implemented on a general-purpose computer; and paragraph 0041 describing embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later developed) that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  Thus, the additional elements, including the physical hardware and recitation of steps being performed “automatically and digitally” based on user action defined as “computer hardware and software usage” does not offer meaningful limitations beyond generally linking the abstract idea to a generic computer environment, based on the total lack of technical detail defining how the automation is achieved which could reasonably be interpreted as an improvement to the functionality of the computer system or other technology.  Rather the recited computer hardware and software is recited so generically that under the broadest reasonably interpretation includes conventional computer functionality.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1, 4-8, 11-15 and 18-20 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.
	In response to Applicant's argument (the present invention is directed to digital badges, and more specifically, to a process for automatically and digitally tracking and updating a digital badge reflecting a user's expertise level based on computer hardware and software usage. […] In accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance", the Applicant asserts that the presently claimed invention is directed to an improvement to the technological field associated with digital badges. As further exemplified in the Applicant's Specification, "the present embodiment has the capacity to improve the technical field of digital badges by evaluating and calculating the accuracy of the user's expertise" (Specification, paragraph [0011]). Furthermore, as more clearly recited in the newly amended independent claims, the present invention may track and identify "specific computer hardware and software tools used by 13 U.S. Application No. 16/693,882Reply to Office Action dated February 16, 2022 Docket No. P201900915US01the user" as well as determine "a complexity and frequency of usage of the specific computer hardware and software tools used by the user" […]  In view of the USPTO Guidance and cases such as McRo, Inc., Applicant respectfully asserts again that the presently claimed invention is directed to an improvement to the10 of 13 U.S. Application No. 16/693,882Reply to Office Action dated February 16, 2022 Docket No. P201900915US01technological field associated with digital badges, and more specifically, to a process for automatically and digitally tracking and updating a digital badge reflecting a user's expertise level based on computer hardware and software usage. Similar to McRo's process, which created a new automated process that replaces what the company described as a "tedious and time consuming" and "inaccurate" process previously used by animators, the present invention provides a more targeted and accurate approach for automatically and digitally tracking and updating a digital badge reflecting a user's expertise level by: "...tracking and identifying specific computer hardware and software tools used by the user and determining a frequency of usage of the specific computer hardware and software tools used by the user day to day activities of a user; deriving a current level of expertise for the user based on the monitored computer hardware and software usage and detected skill information related to one or more particular skills and certifications, wherein deriving the current level of expertise further comprises automatically computing a scaled score for the current level of expertise day to day activities; crowdsourcing an expected level of expertise in a different knowledge domain; comparing the current level of expertise with the expected level of expertise; and automatically and digitally updating a digital badge reflecting the current level of expertise of the user by automatically modifying a color of the digital badge associated with the user based on the comparison between the current level of expertise and the expected level of expertise and the stored skill information associated with the user." Therefore, in light of the aforementioned arguments and the USPTO Guidance, the method, computer system, and computer program product as claimed herein are directed to patent-eligible subject matter.), Examiner respectfully disagrees.  The recitation of the claimed steps being performed “automatically” and “digitally” is merely appended to the result-based steps, with no further technical defining how this is accomplished.  This is akin to merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f), which the courts have indicated is not an integration of a judicial exception into a practical application.  Moreover, evaluating and calculating the accuracy of the user's expertise is practically performed by mental process, by mental observation and evaluation.  Additionally, tracking and identifying "specific computer hardware and software tools used by 13 U.S. Application No. 16/693,882Reply to Office Action dated February 16, 2022 Docket No. P201900915US01the user" as well as determine "a complexity and frequency of usage of the specific computer hardware and software tools used by the user is also practically performed by mental process, by mental observation and evaluation, such as a teacher observing a student interact with a general purpose computer.  The additional elements related to “specific computer hardware and software tools” are actually recited at a high level of generality, despite using the word “specific”, with no further detail defining what those specific computer hardware and software tools entail, thus merely limiting the assessment of expertise to the generic computer environment.  Unlike McRO, which expressly claimed specific rules defining how the automation was performed to achieve the improved automation process which was not capable of being performed previously, the present claims are silent as to any specific rules defining the underlying functionality of the claimed processor, and thus do not represent a technical improvement.  To the extent that the process provides a more “targeted and accurate approach”, it is a result of the abstract idea itself, as the claims merely rely on conventional computer functionality based on the lack of detail in the claims defining how the tracking and updating is performed “automatically and digitally”.  The lack of detail in specification as originally with respect to how the process is performed “automatically and digitally”, merely referring to these terms in the same generic language as claimed, indicates that they are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a), thus not amounting to an improvement in computer functionality or other technology.  Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715